Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s Response



In Applicant’s Response dated 11/01/2021, Applicant argued against all rejections previously set forth in the Office Action dated 08/06/2021.
In light of Applicant’s arguments, the prior art rejections of Claims 1-16 under 35 U.S.C. §102(a)(1) previously set forth are withdrawn.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Rebecca M. Greendyke on 12/09/2021.




In the claims:
1. (Currently Amended) A method for providing a user experience on a multimodal communications terminal configured to communicate according to a plurality of communication methods, comprising: 
	executing, by a processor, a single application that provides a user interface for controlling user selection of preferences of the plurality of communication methods for each of incoming and outgoing communication sessions; [[and]]
	providing, by the processor via the single application, a selectable control that via the user interface in any screen of the single application, wherein the selectable control allows user selection of one of the plurality of communication methods to use for a particular communication session of the incoming or outgoing communication sessions, and wherein the selectable control comprises a first option for selecting, via the user interface, an origination method preference for the outgoing communication sessions and a second option for selecting, via the user interface, a delivery method preference for the incoming communication sessions; and
	initiating, by the processor via the single application, outgoing communication sessions according to the selected first option for the outgoing communication sessions, and delivering, by the processor via the single application, incoming communication sessions according to the selected second option for the incoming communication sessions.  

in the user interface.  

3. (Currently Amended) The method of claim 1, wherein the plurality of communication methods comprises a plurality of call origination methods for the outgoing communication sessions.  

4. (Original) The method of claim 3, wherein the plurality of call origination methods comprises at least two of Session Initiation Protocol (SIP), cellular voice, or public switch telephone network (PSTN) voice.  

5. (Currently Amended) The method of claim 1, wherein the plurality of communication methods comprises a plurality of call delivery methods for the incoming communication sessions.  

6. (Original) The method of claim 5, wherein the plurality of call delivery methods comprises at least two of cellular voice, SIP, or PSTN voice.  

7. (Cancelled) 

8. (Currently Amended) The method of claim 1, further comprising: 
determining, by the processor, a supported set of the plurality of communication methods that are available; and 
displaying, by the processor, via the selectable control of the user interface, the supported set.

9. (Currently Amended) A system for providing a user experience on a multimodal communications terminal configured to communicate according to a plurality of communication methods, comprising: 
a memory device storing executable instructions; and 
a processor in communication with the memory device, wherein executing the executable instructions by the processor causes the processor to: 
implement a single application that provides a user interface for controlling user selection of preferences of the plurality of communication methods for each of incoming and outgoing communication sessions; [[and]] 
provide, via the single application, a selectable control that via the user interface in any screen of the single application, wherein the selectable control allows user selection of one of the plurality of communication methods to use for a particular communication session of the incoming or outgoing communication sessions, and wherein the selectable control comprises a first option for selecting, via the user interface, an origination method preference for the outgoing communication sessions and a second option for selecting, via the user interface, a delivery method preference for the incoming communication sessions; and
initiate or deliver, via the single application, outgoing communication sessions and incoming communication sessions independently according to the selected first option for the outgoing communication sessions and the selected second option for the incoming communication sessions.

10. (Currently Amended) The system of claim 9, wherein the selectable control comprises dynamic menus of communication method options in the user interface.

11. (Currently Amended) The system of claim 9, wherein the plurality of communication methods comprises a plurality of call origination methods for the outgoing communication sessions.

12. (Original) The system of claim 11, wherein the plurality of call origination methods comprises at least two of Session Initiation Protocol (SIP), cellular voice, or public switch telephone network (PSTN) voice.

13. (Currently Amended) The system of claim 9, wherein the plurality of communication methods comprises a plurality of call delivery methods for the incoming communication sessions.

14. (Original) The system of claim 13, wherein the plurality of call delivery methods comprises at least two of cellular voice, SIP, or PSTN voice.

15. (Cancelled) 

16. (Currently Amended) The system of claim 9, wherein executing the executable instructions by the processor causes the processor to: 
determine a supported set of the plurality of communication methods that are available; and 
display via the selectable control of the user interface the supported set.

Allowable Subject Matter

Claims 1-6, 8-14, and 16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As amended and argued by Applicant in the Response dated 11/01/2021, and further amended in the above Examiner’s Amendments, the prior art fails to disclose or suggest the combination of limitations recited in the claims 1 and 9.
Claims 2-6, 8, 10-14, and 16:
	These claims incorporate the allowable subject matter of Claims 1 and 9, and are thus allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571)272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daeho D Song/
Primary Examiner, Art Unit 2177.